Citation Nr: 0814124	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  04-13 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a fracture of the left leg, malunion.  

2.  Entitlement to a rating in excess of 10 percent for 
bunionectomy, postoperative, left first metatarsal.  

3.  Entitlement to an effective date earlier than January 8, 
2004 for the award of a 20 percent rating for residuals of a 
fracture of the left leg, malunion.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  

5.  Entitlement to a rating in excess of 40 percent for 
residuals of lumbar strain with myositis.  

6.  Entitlement to an effective date earlier than September 
5, 2000 for the award of a 40 percent rating for residuals of 
lumbar strain with myositis.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to March 
1983.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from November 2002 and April 2004 rating decisions. 

In the November 2002 rating decision, the RO, inter alia, 
denied the veteran's claim for a TDIU.  In July 2003, the 
veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in March 2004, and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in April 2004.

In the April 2004 rating decision, the RO granted an 
increased rating of 20 percent for residuals of a fracture of 
the left leg, malunion, effective January 8, 2004, the date 
of the veteran's claim for an increased rating, and continued 
a 10 percent rating for bunionectomy, postoperative, left 
first metatarsal.  In November 2004 the veteran filed an NOD 
with the ratings assigned and the effective date of the 
increased rating for his service-connected left leg 
disability.  An SOC was issued in April 2005, and the veteran 
filed a substantive appeal in the same month.  

In November 2004 the veteran testified before a Decision 
Review Officer (DRO) at the RO.  A transcript of that hearing 
is of record.  

In November 2007, the Board remanded the matters on appeal to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, to afford the veteran a hearing before a 
Veterans Law Judge at the RO.  

In February 2008, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  As indicated below, 
on the date of the hearing, the veteran indicated his desire 
to withdraw from appeal his claim for an effective date 
earlier than January 8, 2004 for the award of a 20 percent 
rating for residuals of a fracture of the left leg, malunion.  

The Board's dismissal of the claim for an effective date 
earlier than January 8, 2004 for the award of a 20 percent 
rating for residuals of a fracture of the left leg, malunion, 
is set forth below.  For the reasons expressed below, the 
claims for increased ratings for the service connected 
residuals of a fracture of the left leg, malunion, and 
bunionectomy, postoperative, left first metatarsal, as well 
as the claim for a TDIU are addressed in the remand following 
the order.  The remand also addresses claims for a rating in 
excess of 40 percent for lumbar strain with myositis and the 
claim for an effective date earlier than September 5, 2000 
for the award of that increased rating-for which the veteran 
has completed the first of two actions required to place 
these matters in appellate status.  The aforementioned 
matters are being remanded to the RO via the AMC, in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that, in his 
November 2004 NOD, the veteran claimed service connection for 
a right leg condition as secondary to his service-connected 
left leg disability.  As there is no indication in the record 
that this claim for service connection for a right leg 
condition has yet been addressed by the RO, this matter is 
not properly before the Board; hence, it is referred to the 
RO for appropriate action.   
FINDING OF FACT

On February 6, 2008, prior to the promulgation of a decision 
in the appeal, VA received notification from the veteran that 
a withdrawal of the appeal with regard to the claim for an 
effective date earlier than January 8, 2004 for the award of 
a 20 percent rating for residuals of a fracture of the left 
leg, malunion, is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran, with regard to his claim for an effective date 
earlier than January 8, 2004 for the award of a 20 percent 
rating for residuals of a fracture of the left leg, malunion, 
have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 20.202, 20.204 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2007), the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determination being appealed.  A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 C.F.R. 
§ 20.202 (2007).  Withdrawal may be made by the veteran or by 
his or her authorized representative.  See 38 C.F.R. § 20.204 
(2007).  

On February 6, 2008-the date of the Board hearing-the 
veteran and his representative both submitted written 
statements reflecting the veteran's desire to withdraw from 
appeal the claim for an effective date earlier than January 
8, 2004 for the award of a 20 percent rating for residuals of 
a fracture of the left leg, malunion.  The veteran and his 
representative reiterated this request during the prehearing 
conference on that date, as reflected in the hearing 
transcript.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration with respect to that 
claim.  Accordingly, the Board does not have jurisdiction to 
review the appeal as to the claim for an effective date 
earlier than January 8, 2004 for the award of a 20 percent 
rating for residuals of a fracture of the left leg, malunion, 
and it must be dismissed. 

 
ORDER

The appeal as to the claim for an effective date earlier than 
January 8, 2004 for the award of a 20 percent rating for 
residuals of a fracture of the left leg, malunion, is 
dismissed.  


REMAND


Regarding the claims for increase and for a TDIU that are 
currently on appeal, the Board's review of the record reveals 
that further RO action is warranted.  

The claims file reveals that there may be pertinent Federal 
records outstanding.  In this regard, the veteran reported 
during his November 2004 DRO hearing that he had applied for 
benefits from the Social Security Administration (SSA).  He 
added that his claim had been denied, but that he was trying 
to have his case reopened.  However, no records regarding a 
claim for disability benefits with the SSA have been 
associated with the claims file.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  

Thus, the Board finds that the RO should obtain and associate 
with the claims file a copy of any SSA decision regarding any 
claim for disability benefits pertinent to the claims 
remaining on appeal, as well as copies of all medical records 
underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  

The claims file also reveals that there may be pertinent VA 
treatment records outstanding.  In this regard, the veteran 
reported during the February 2008 hearing that he was treated 
for his left leg at the VA hospital "all the time."  He 
also indicated that he was seeking treatment for his 
bunionectomy at the VA hospital.  While records of VA 
treatment from the San Juan VAMC, dated from June 2000 to 
August 2007 have been associated with the claims file, the 
veteran's testimony reflects that more recent records of VA 
treatment for his left leg and left foot disabilities are 
available.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
records of pertinent treatment from the San Juan VAMC since 
August 2007, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities. 

The Board notes that the most recent VA examination reports 
regarding the veteran's service connected residuals of a 
fracture of the left leg, malunion, and bunionectomy, 
postoperative, left first metatarsal, are from March 2004.  
Regarding the left leg and ankle, the veteran described four 
or five acute flare-ups of pain which lasted for 24 hours to 
3 days, which he treated with medications and bedrest.  The 
major functional impact was difficulty walking for 5 to 10 
minutes and going up and down hill.  Regarding the 
bunionectomy, the examiner noted that the veteran had a 30 
degree bilateral hallux valgus deformity with 45 degrees of 
dorsiflexion on the left side.  

In his April 2005 substantive appeal, the veteran reported 
that his conditions were worse and preventing him from 
walking normally.  During the February 2008 hearing, the 
veteran stated that he experienced persistent pain in his 
left leg, and that there were times when he had to have shots 
for the nerves at the VA hospital.  He added that he felt his 
left leg was getting worse every day, and that his doctor had 
told him that he might need a left knee replacement in the 
near future.  Regarding his bunionectomy residuals, the 
veteran indicated that he had no movement in his big toe.  

The veteran's statements since March 2004 reflect a worsening 
of both his left leg and bunionectomy disabilities.  

To ensure that the record reflects the current severity of 
these disabilities, the Board finds that a more 
contemporaneous examination, with findings responsive to the 
applicable rating criteria, are needed to properly evaluate 
the service-connected residuals of a fracture of the left 
leg, malunion, and bunionectomy, postoperative, left first 
metatarsal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has 
a duty to provide the veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered contemporaneous).  
Accordingly, the RO should arrange for the veteran to undergo 
VA examination, by a physician, at an appropriate VA medical 
facility.  During the February 2008 hearing, the veteran 
indicated his willingness to report to a VA examination, if 
necessary.  

As for the claim for a TDIU, as found by the RO, the veteran 
is currently ineligible for a TDIU on a schedular basis 
because his combined disability rating is less than 70 
percent. See 38 C.F.R. § 4.16(a) (2007).  Given that the 
issues for consideration on remand could result in 
eligibility for a TDIU on a schedular basis, the Board finds 
that the claim for a TDIU is inextricably intertwined with 
the claims for increased ratings for the veteran's service-
connected residuals of a fracture of the left leg, malunion, 
and bunionectomy, postoperative, left first metatarsal, and 
that the claims should be considered together.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. 
App. 180, 183 (1991) (issues are "inextricably intertwined" 
when a decision on one issue would have a "significant 
impact" on a veteran's claim for the second issue).

Further, in light of the fact that the veteran's claims for 
increased ratings for his service-connected left leg and 
bunionectomy disabilities are being remanded for VA 
examination, the examiner should provide additional comment 
as to whether the veteran's service-connected disabilities, 
specifically, residuals of a fracture of the left leg, 
postoperative bunionectomy, and lumbar strain with myositis, 
render him unemployable, given that the record also reflects 
nonservice-connected disabilities, and that there is 
currently no such opinion of record.  See Friscia v. Brown, 7 
Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 
532, 537 (1994) (holding that where an appellant presents 
evidence of unemployability, VA has a duty to supplement the 
record by obtaining an examination which includes an opinion 
as to what effect the appellant's service-connected 
disability has on his ability to work). 

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, shall result in 
a denial of the claims for increase.  See 38 C.F.R. 
§ 3.655(b).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to any scheduled examination, the RO must 
obtain and associate with the claims file any copy(ies) of 
notice(s) of the date and time of the examination sent to the 
veteran by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claims remaining on appeal.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also invite the veteran to submit all pertinent 
evidence in his possession (not previously requested) and 
ensure that its notice to the veteran meets the requirements 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate a claim for an increased rating: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

Further, Board notes that, after issuance of the February 
2005 SSOC regarding the claim for a TDIU and the April 2005 
SOC regarding the claims for increased ratings for the 
veteran's left leg and bunionectomy disabilities, records of 
VA treatment from March 2004 to August 2007 were associated 
with the claims file.  In light of the need to remand these 
issues as discussed above, this evidence should be considered 
in readjudicating the claims.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims remaining on appeal.  

Finally, regarding the claims for a rating in excess of 40 
percent for residuals of lumbar strain with myositis, and an 
effective date earlier than September 5, 2000, for the award 
of that 40 percent rating, the claims file reflects that in 
an August 2001 rating decision, the RO, inter alia, granted 
an increased rating of 40 percent for residuals of lumbar 
strain with myositis, effective September 5, 2000.  In a 
statement received in October 2001, the veteran expressed 
disagreement with the rating assigned for his low back 
disability, and the effective date of the increase.  

An NOD has been filed with the increased rating assigned for 
the veteran's service connected lumbar strain with myositis, 
and the effective date of that increased rating; however, the 
RO has yet to issue a SOC with respect to those claims, the 
next step in the appellate process.  See 38 C.F.R. § 19.29; 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland 
v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these 
matters must be remanded to the RO for the issuance of an 
SOC. Id.  The Board emphasizes, however, that to obtain 
appellate review of any issue not currently in appellate 
status, a perfected appeal must be filed.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

Accordingly, these matters are hereby REMANDED to RO, via the 
AMC, for the following action:

1.  The RO must furnish to the veteran 
and his representative an SOC with 
respect to the August 2001 assignment of 
an increased rating of 40 percent for 
residuals of lumbar strain with myositis, 
effective September 5, 2000, along with a 
VA Form 9, and afford them the 
appropriate opportunity to submit a 
substantive appeal perfecting an appeal 
on the increased rating and effective 
date issues.  

The veteran and his representative are 
hereby reminded that to obtain appellate 
review of any matter not currently in 
appellate status, a timely appeal must be 
perfected within 60 days of the issuance 
of the SOC.

2.  The RO should obtain from the SSA a 
copy of its decision regarding the 
veteran's claim for disability benefits 
pertinent to any of the claims remaining 
on appeal, as well as copies of all 
medical records underlying that 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

3.  The RO should obtain all records of 
evaluation and/or treatment of the left 
leg or bunionectomy from the San Juan 
VAMC, since August 2007.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

4.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal, that is not currently 
of record.  

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, as well as explain the type 
of evidence that is the veteran's 
ultimate responsibility to submit.  The 
RO should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the 
claims within the one-year period).  The 
RO should ensure that its letter meets 
the requirements of Vazquez-Flores (cited 
to above).  

5.  The RO should assist the veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

6.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all results made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

Regarding the veteran's service-connected 
residuals of a fracture of the left leg, 
malunion, the examiner should clearly 
identify all residuals of the veteran's 
left leg fracture.  The examiner should 
provide an assessment of any knee or 
ankle disability resulting from malunion 
of the tibia and fibula, and characterize 
such disability as slight, moderate, or 
marked.  The examiner should also 
indicate whether there is nonunion of the 
tibia and fibula, with loose motion 
requiring a brace.  

Regarding the veteran's service-connected 
bunionectomy, postoperative, left first 
metatarsal, the examiner should identify 
all residuals of the bunionectomy.  The 
examiner should provide an assessment of 
the severity of the veteran's overall 
impairment of the foot, and should 
indicate whether such impairment is 
moderate, moderately severe, or severe, 
and whether there is actual use of the 
foot.  

The examiner should also render an 
opinion, consistent with sound medical 
principles, as to whether, without regard 
to any nonservice-connected disabilities 
or the veteran's age, it is at least as 
likely as not (i.e., there is a 50 
percent or greater probability) that the 
veteran's service-connected disabilities 
(specifically, residuals of fracture, 
left leg, malunion, bunionectomy, 
postoperative, left first metatarsal, and 
residuals of lumbar strain with 
myositis), either individually or in 
concert, render him unable to obtain or 
retain substantially gainful employment.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

8.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy (ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

9.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

10.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal.  If the veteran 
fails, without good cause, to report to 
the scheduled examination, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate the claims, on 
the merits, in light of all pertinent 
evidence, including that associated with 
the claims file since April 2005, and 
legal authority.  

11.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


